Exhibit 10.2

JAKKS Pacific Announces Appointment of Brent Novak as Chief Financial Officer

SANTA MONICA, Calif.--(BUSINESS WIRE)--April 2, 2018--JAKKS Pacific, Inc.
(NASDAQ: JAKK) announced today the appointment of Brent Novak as Executive Vice
President and Chief Financial Officer effective April 1, 2018.

Mr. Novak will report directly to JAKKS’ Chairman and CEO, Stephen Berman. He
will be responsible for overseeing all financial aspects of the Company,
including financial planning and analysis, accounting and financial reporting,
as well as managing the tax, internal audit, treasury, and investor relations
functions.

Mr. Novak brings to JAKKS more than 23 years of experience in finance, tax and
corporate development, with expertise in operations, financial planning and
strategy, and mergers and acquisitions, in addition to financial reporting and
accounting.

Until March 2018, Mr. Novak served as Chief Financial Officer of the Ixia
Business Group, a business unit of Keysight Technologies, Inc., which acquired
Ixia, a publicly held company, in April 2017. Mr. Novak spent 13 years at Ixia
prior to the acquisition where he most recently served as its Chief Financial
Officer and managed Ixia’s worldwide financial operations and participated in
key strategic decisions, mergers and acquisitions, and financings, as Ixia grew
from a small communications test business to a global technology company with
approximately 1,850 employees and half a billion dollars in annual revenue.

Mr. Novak began his career at PricewaterhouseCoopers LLP, most recently as a
Manager in the Emerging Technology Group, where he served private and publicly
held clients before joining Idealab, a creator and operator of technology
businesses, where he most recently served as its Director of Finance and
Corporate Development. Mr. Novak is a Certified Public Accountant and received
his Bachelor’s Degree in Business Economics summa cum laude from the University
of California, Santa Barbara.

Stephen Berman, JAKKS’ Chairman and CEO commented: “We are excited to welcome
Brent to the team and add his extensive experience in finance and strategic
planning to JAKKS Pacific. We believe his financial management skills and
insights will serve us well as we continue to implement our strategy of growth
domestically and internationally through diversification of our products and
services, evolving from a multinational toy maker to a global provider of
consumer products, and to help us meet the challenges faced by companies like
ours within the rapidly changing retail environment.”

--------------------------------------------------------------------------------

About JAKKS Pacific, Inc.

JAKKS Pacific, Inc. (NASDAQ: JAKK) is a leading designer, manufacturer and
marketer of toys and consumer products sold throughout the world, with its
headquarters in Santa Monica, California. JAKKS Pacific’s popular proprietary
brands include BIG-FIGS™, XPV®, Max Tow™, Disguise®, Moose Mountain®,
Funnoodle®, Maui®, Kids Only!®; a wide range of entertainment-inspired products
featuring premier licensed properties; and C’est Moi™, a youth skincare and
make-up brand. Through JAKKS Cares, the company’s commitment to philanthropy,
JAKKS is helping to make a positive impact on the lives of children. Visit us at
www.jakks.com and follow us on Instagram (@jakkstoys), Twitter (@jakkstoys) and
Facebook (JAKKS Pacific).

©2018 JAKKS Pacific, Inc. All rights reserved

Forward Looking Statements

This press release may contain “forward-looking statements” (within the meaning
of the Private Securities Litigation Reform Act of 1995) that are based on
current expectations, estimates and projections about JAKKS Pacific's business
based partly on assumptions made by its management. These statements are not
guarantees of future performance and involve risks, uncertainties and
assumptions that are difficult to predict. Therefore, actual outcomes and
results may differ materially from what is expressed or forecasted in such
statements due to numerous factors, including, but not limited to, those
described above, changes in demand for JAKKS' products, product mix, the timing
of customer orders and deliveries, the impact of competitive products and
pricing, and difficulties with integrating acquired businesses. The
“forward-looking statements” contained herein speak only as of the date on which
they are made, and JAKKS undertakes no obligation to update any of them to
reflect events or circumstances after the date of this release.

CONTACT:
JAKKS Pacific
Rachel Griffin
424-268-9553
RGriffin@jakks.net
or
Liolios Investor Relations
Sean McGowan, Managing Director
949-574-3860
JAKK@liolios.com
